Citation Nr: 1227706	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable disability rating for sexual dysfunction.

2.  Entitlement to a higher initial rating for service-connected mood disorder, currently rated as 50 percent disabling.

3.  Entitlement to a higher initial rating for a residual scarring from laminectomy, to include at the laminectomy site near L4-S1 and at the donor site on left iliac crest, currently rated together as 10 percent disabling.

4.  Entitlement to service connection for aneurysm, right eye, to include as secondary to service-connected chronic lower back or lumbar spine disorder.

5.  Entitlement to service connection for headaches, to include as secondary to service-connected chronic lower back or lumbar spine disorder.

6.  Entitlement to service connection for acid reflux, to include as secondary to service-connected chronic lower back or lumbar spine disorder.

7.  Entitlement to an earlier effective date (EED), prior to May 9, 2003, for the granting of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2003, November 2006, and November 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was previously before the Board in January 2010, when it was remanded for additional development of the issues remaining on appeal.

The Board finds that there has been substantial compliance with the Board's January 2010 remand directives.  Each of the requested VA examinations has been completed, and the VA examination reports are of record.  The RO has completed readjudication of each issue in substantial accordance with the Board's directives.

The Veteran presented testimony at a Board hearing in September 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  At the hearing, the Veteran withdrew the issue of entitlement to a compensable rating for sexual dysfunction.  After the Board's January 2010 remand referenced the Veteran's withdrawal of the sexual dysfunction issue, the RO's July 2011 supplemental statement of the case nevertheless readjudicated it as a continuing part of this appeal.  Thus, to ensure clarity on the matter, the Board has listed the issue above for the purposes of expressly and clearly dismissing the withdrawn appeal below.

The Board notes that with regard to the mood disorder, the case originally came to the Board with two separate issues, described as entitlement to an earlier effective date for a 50 percent rating and entitlement to a rating in excess of 50 percent.  As discussed in the Board's January 2010 remand, the Board found that it appears the appeal as to this issue arises from the November 2006 rating decision which granted service connection for mood disorder and assigned an initial 10 percent rating.  Under the circumstances, the Board found that the Veteran's appeal will result in consideration of any staged ratings for the mood disorder as well as the proper date(s) for assignment of any staged ratings.  The Board therefore re-described the issue as shown on the first page of this decision.

During the processing of the Board's January 2010 remand, the RO preserved the previous distinction between the effective date and increased rating aspects of the mood disorder appeal.  The Board acknowledges that the Veteran's contentions indicate that he seeks an effective date for the mood disorder rating that pre-dates the effective date of service connection (as expressed in his December 2008 and April 2009 statements).  In this regard, the RO may have been convinced that an effective date issue is on appeal beyond what is encompassed by the appeal for revision of the initial disability rating assignments.  However, the Veteran's effective date contentions concerning the mood disorder were first presented in December 2008 and April 2009 statements objecting to the effective date assigned for the RO's November 2008 award of an increased 50 percent staged rating for the mood disorder; this statement was not submitted within a year of the November 2006 RO rating decision that assigned the effective date for the grant of service connection for the mood disorder.  The Veteran's February 2007 notice of disagreement was timely to the November 2006 determination and initiated the current appeal of the initial disability rating assignment.  That timely notice of disagreement did not express a desire to appeal the effective date of the grant of service connection for mood disorder; no timely notice of disagreement ever initiated an appeal of the effective date for service connection for the mood disorder.  The Veteran's later December 2008 and April 2009 written contentions seeking an effective date assignment earlier than the effective date for the award of service connection does not bring the original effective date assignment into appellate status.  With regard to assigning the effective date of the grant of service connection for mood disorder, the November 2006 RO rating decision became final prior to the Veteran's December 2008 and April 2009 disagreements with that matter.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

Additionally, the Board notes that there can be no freestanding claim for an earlier effective date.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In other words, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.

Accordingly, only the effective date questions attached to the assignment of staged ratings for the Veteran's mood disorder are currently on appeal; no disability rating may be assigned for mood disorder with an effective date earlier than the effective date for the award of service connection, and no question of revising the effective date for the assignment of service connection is currently on appeal.  Hence, the Board maintains that the issue concerning the Veteran's mood disorder on appeal is properly characterized on the first page of this decision as an issue of entitlement to a higher initial disability rating.

The Board also observes that this appeal was previously characterized to feature the issue of entitlement to a compensable disability rating for a residual scar from laminectomy.  However, the Veteran has two service-connected scars associated with past laminectomy: one at the site of the laminectomy which has been rated noncompensably disabling, and the other at a donor site which has been rated 10 percent disabling.  During the processing of the Board's January 2010 remand, which involved development of the evidence to better clarify the Veteran's contentions with regard to the two scars, the RO apparently determined that the Veteran's contentions encompassed both laminectomy scars and/or determined that based upon the latest medical evidence it was appropriate to rate the two scars together.  The RO has consolidated the two scars under a single disability rating of 10 percent and recharacterized the issue to include an appeal for increased disability compensation for the sum of the Veteran's service-connected scarring from past laminectomy.  The Board accepts this clarification of the Veteran's contentions and reorganization of the issue, and has characterized the issue accordingly on the first page of this decision.  However, the Board notes that the RO has assigned the latest disability rating under recently revised rating criteria for scars, and the Veteran remains entitled to consideration of increased ratings for each scar separately under the prior versions of the rating criteria; the Board has conducted its analysis accordingly.

Furthermore, the Board has recharacterized each of the service connection issues on appeal to more clearly reflect the Veteran's contention that each disability may be secondary to his service-connected back disability.

Finally, the Board notes that when this appeal was previously before the Board, the matter included the issue of entitlement to an effective date prior to March 1, 2004, for the granting of a TDIU.  However, during the processing of the Board's January 2010 remand, the RO issued a rating decision in July 2011 which revised the effective date for the grant of TDIU to May 9, 2003.  The Veteran has expressly indicated that he desires further revision to an even earlier effective date.  This effective date issue remains on appeal, and the Board has recharacterized it on the front page of this decision to accurately reflect the revised effective date currently assigned.



FINDINGS OF FACT

1.  On the record, during his September 2009 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to a compensable disability rating for sexual dysfunction.

2.  Prior to April 14, 2008, the Veteran's service-connected mood disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From April 14, 2008, the Veteran's service-connected mood disorder has been manifested by occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's service-connected scar at a laminectomy site near L4-S1 is manifested by a scar measuring seven inches long by one-half inch wide that is not painful, does not cause limitation of motion or other functional impairment of the part involved, and is not unstable.

5.  The Veteran's service-connected scar at the donor site for a laminectomy on the left iliac crest is manifested by a painful scar measuring three inches long by three-eighths of an inch wide, but not causing any other manner of functional impairment.

6.  Right eye aneurysm (to include the diagnosis of right eye arterial malformation) was not manifested during the Veteran's active duty service nor is it causally related to nor has it been aggravated by the Veteran's service-connected back disability.

7.  A chronic disability manifested by headaches was not manifested during the Veteran's active duty service, nor is it causally related to or aggravated by the Veteran's service-connected back disability.

8.  Acid reflux was not manifested during the Veteran's active duty service, nor is it causally related to or aggravated by the Veteran's service-connected back disability.

9.  The Veteran's service-connected disabilities did not increase in severity so as to render him unable to engage in a gainful occupation prior to May 9, 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to a compensable disability rating for sexual dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for entitlement to a disability rating of 30 percent (but no higher) for the Veteran's service-connected mood disorder, prior to April 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9435 (2011).

3.  The criteria for entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected mood disorder, from April 14, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9435 (2011).

4.  The criteria for a compensable disability rating for the Veteran's service-connected scar at a laminectomy site near L4-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2011).

5.  The criteria for assignment of a rating in excess of 10 percent for the Veteran's service-connected scar at the donor site for a laminectomy on the left iliac crest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2011).

6.  Right eye aneurysm (to include the diagnosis of right eye arterial malformation) was not incurred in or aggravated by the Veteran's active duty service, nor is it proximately due to or aggravated by the Veteran's service-connected back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  A chronic disability manifested by headaches was not incurred in or aggravated by the Veteran's active duty service, nor is it proximately due to or aggravated by the Veteran's service-connected back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

8.  Acid reflux was not incurred in or aggravated by the Veteran's active duty service, nor is it proximately due to or aggravated by the Veteran's service-connected back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

9.  The criteria for an effective date earlier than May 9, 2003, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim Withdrawn at Hearing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to a compensable disability rating for sexual dysfunction, the Veteran expressly withdrew his appeal of this matter at the outset of the September 2009 Board hearing, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and that issue is dismissed.

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought by letters dated in April 2003, June 2004, February 2006, and May 2008.  Moreover, through these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the July 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since two of the issues in this case (entitlement to an earlier effective date for a TDIU and entitlement to a higher initial disability rating for a mood disorder) are downstream issues from that of service connection (for which VCAA letters were duly sent in June 2004 and February 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in May 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records: in-service, private, and VA reports, have been obtained.  In addition, VA has obtained the Veteran's pertinent records in the custody of the Social Security Administration (SSA) and those records are associated with the claims file.

The Veteran has been afforded VA examinations to evaluate his disabilities in this appeal.  All pertinent VA examination reports are of record, including those dated May 2003, June 2006, September 2006, March 2010, and June 2011.  The Board notes that each VA examination report contains clinical findings, analysis of etiology and symptomatology (as appropriate to each issue), and informed discussion of the facts of record to provide probative medical evidence to address the issues decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Increased Ratings

The Veteran claims entitlement to assignment of increased initial disability ratings for his service-connected mood disorder and service-connected scarring, as identified above.  He essentially contends that these disabilities have been more severely disabling than the assigned ratings reflect.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the mood disorder issue in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Mood disorder

The Veteran is seeking an initial higher rating for his service-connected psychiatric disability, currently diagnosed as a mood disorder.  Service connection for mood disorder has been awarded effective from January 23, 2006.  An initial disability rating of 10 percent is in effect for the period prior to April 14, 2008.  A disability rating of 50 percent is in effect for the period from April 14, 2008.  The Veteran seeks higher ratings throughout both periods.

As discussed in the introduction, the Veteran's December 2008 and April 2009 statements seeking disability compensation for mood disorder from an effective date earlier than January 23, 2006, are not in appellate status as they were not included in any timely notice of disagreement with the RO's November 2006 grant of service connection and assignment of the effective date.  To the extent that the Veteran seeks assignment of the increased 50 percent disability rating throughout a greater portion of the period since the effective date of the award of service connection, this is part of the appeal for an increased initial disability throughout all periods.  No disability rating may pre-date the effective date of the award of service connection for the disability.

The Veteran's service-connected psychiatric disability has been rated by the RO under the provisions of Diagnostic Code 9435 for mood disorder.  Under the general rating formula for mental disorder, as set forth at 38 C.F.R. § 4.130: a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ('DSM-IV') (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Looking first to the earlier period on appeal, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's mood disorder most nearly approximated the level of severity contemplated by the criteria for a 30 percent rating for the period prior to April 14, 2008.

Private medical records contained in the claims file include reports from Yachats Community Health Clinic.  These reports include, most pertinently, entries from February 2006 referencing the Veteran's mental health.  A February 2006 entry shows that the Veteran sought mental health help.  The notes reference a history of domestic violence leading to mandatory anger management classes, being angry with VA but taking it out on his wife, depressed mood, guilt rumination, poor short-term memory, poor concentration, and occasional vegetative symptoms.  The Veteran denied mania symptoms and denied suicidality/homicidality.  The assessment was major depression with impulse control issues.  The Veteran was prescribed medications including Paxil and Depakote.

In June 2006, the Veteran underwent a VA medical psychology consultation as part of the assessment of his medical issues involving chronic pain.  The report of that consultation is of record.  The report discusses that the Veteran was living with his 3rd wife of 8 years, his daughter, and his 9-month-old granddaughter.  The Veteran described his social support system as poor.  The Veteran noted having few friends and described his satisfaction with his social life as poor.  The Veteran indicated having fewer than one instance of face-to-face social contact per month, outside of his family.  The Veteran stated that he was not actively involved with clubs or organized religion.  He described that he enjoyed agate hunting with his wife.  He reported sleeping about 12 hours per day, although he reported that his sleep was "restless."  The Veteran explained that his ability to go to sleep varies, but he felt that he sleeps well once he gets to sleep.  The examining psychologist reported that the Veteran demonstrated a flat affect in the interview.  The Veteran described his recent mood as "shitty" and endorsed feeling depressed.  The Veteran reported a history of anger management difficulties.  He described attending a lengthy anger management class, approximately one year prior, after a fight with his wife that involved law enforcement.  The Veteran reported that taking Paxil had helped reduce his anger and irritability, but resulted in significant sexual side effects.  The Veteran's wife reported that since he started taking the Paxil he became disengaged, and she described him as having a "mudhead."  The examining psychologist noted that there was no evidence of bizarre or psychotic behaviors in the interview.  Social skills and vocabulary appeared average.  Speech was logical and goal directed.  The Veteran denied current suicidal thoughts, but stated he attempted suicide in 1982.

The examining psychologist diagnosed the Veteran with pain condition, depression, and cannabis dependence.  The examining psychologist summarized that the Veteran reported having little social support, experiencing hypersomnia, financial difficulties, poor mood, sexual side effects from his antidepressant, and regular marijuana use.

A September 2006 VA psychiatric examination report is of record.  The report was informed by review of the claims file, electronic records, and direct interview and self-report of the Veteran.  The report shows that the Veteran was living with his wife of 9 years.  The Veteran described his mood as "nasty."  The Veteran explained that he "snaps easily" and dated the onset of his "nasty" mood to about 2 years prior.  He reported no change in interest level.  His appetite had been regular.  He reported sleeping 12 hours per day.  He reported loss of energy.  He described that he did not like himself because of his physical shape.  He stated that his lower back pain interfered with concentration.  The Veteran declined to provide a response when queried about suicidality.  The report notes that the Veteran did not report symptoms of panic disorder or mania.  The examiner commented that the Veteran's validity scale scores suggested a tendency towards over endorsement of symptoms, but his scores did not completely render his profile invalid or not interpretable.

After thorough discussion of the Veteran's mental health history, other health issues, substance abuse history, pre-military history, military history, vocational history, marital and social relationship history, legal history, and daily/leisure activities, the examiner explained findings from the mental status examination.  The Veteran presented casually dressed and probably groomed.  He reported to the examination with his wife and was characterized as cooperative and pleasant.  The Veteran was alert and oriented to time, place, person, and reason for the evaluation.  His behavior was appropriate.  He engaged well in the interview.  His speech was clear and fluent.  His mood appeared bright.  His affect was well modulated and congruent, with thought content and appropriate.  His thought process was coherent, logical, and organized.  Eye contact was good.  On cognitive screening examination, the Veteran registered 3 out of 3 objects and recalled 3 out of 3 after a five-minute delay.  The examiner noted that long-term and recent memory appeared fairly intact, although the Veteran seemed to look to his wife for assistance to recall personal information.  The Veteran's fund of knowledge was about average.  His attention and concentration appeared adequate.  Capacity for insight appeared fairly intact as evidenced by his appropriate answers for everyday situations.  The examiner further noted that judgment appeared to be intact as evidenced by his ability to describe reasonably appropriate solutions for hypothetical problem situations; judgment appeared problematic with regard to the Veteran's ongoing marijuana use.  Interpretation of proverbs reflected concrete reason.  The examiner found that overall cognitive functioning appeared grossly intact.  The examiner found that there was no evidence of compulsive or ritualistic behaviors interfering with routine activities.  The examiner noted that there were no reports of recent episodes of emotional or behavioral dyscontrol.

The examiner noted that the Veteran's symptoms appeared to meet DSM-IV criteria for a mood disorder.  The symptoms reported by the Veteran included an irritable mood, hypersomnia, loss of energy, lack of motivation to initiate or complete projects, and concentration trouble.  Citing the Veteran's own report, the examiner referred to the onset of the current mood disorder as about 2 to 3 years prior.  The examiner noted that the Veteran showed some difficulty in social functioning as evidenced by his report of being court ordered to attend anger management classes following a domestic violence incident.  The Veteran was not employed at the time, but explained that he was no longer able to do work due to fear of losing his balance following sudden hearing loss in 2003.  The report notes that the Veteran was able to perform activities of daily living independently.  The Veteran was considered capable of handling his financial affairs in his own best interest.  The Veteran was diagnosed with a mood disorder secondary to multiple distinctly identified etiologies.  A GAF score of 55 was assigned with regard to the Veteran's overall functioning, including cannabis-induced mood disorder.  A GAF score of 68 was assigned with regard to the extent of the mood disorder secondary to low back pain.

The Board notes that the testimony from the Veteran and his spouse at the September 2009 Board hearing presented their impression that the Veteran's symptoms have become progressively more severe over recent years, but had been more severe than a 10 percent disability contemplates during the period prior to April 14, 2008.

The Board finds that the evidence pertaining to the Veteran's service-connected mood disorder symptoms prior to April 14, 2008, shows that the severity of the disability most nearly approximated the criteria for a 30 percent disability rating.  A 30 percent disability rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Board finds that the Veteran's service-connected mood disorder is reasonably shown to correspond to this description of a 30 percent disabling psychiatric disability.  The Board finds that the evidence shows that the Veteran's impairment featured such symptoms as depressed mood, as well as symptoms arguably corresponding to some form of chronic sleep impairment and some mild memory problems.  The Board further notes that although the September 2006 VA examination report notes a well modulated and congruent affect, a June 2006 VA psychological evaluation shows that the Veteran demonstrated a flat affect; a flattened affect is a symptom associated with disability ratings higher than the 10 percent rating currently assigned.  The evidence also reasonably indicates that the Veteran had some degree of disturbance of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships, which are both symptoms associated with criteria for higher ratings.

In sum, the Board finds that the mood disorder disability symptoms from prior to April 14, 2008, more nearly approximate the severity of disability contemplated by a 30 percent disability rating than that for a 10 percent disability rating.  A 30 percent rating is warranted for the period.

The Board finds that the severity of mood disorder disability symptoms for the period prior to April 14, 2008, do not more nearly approximate the criteria for any disability rating in excess of 30 percent.  As discussed, the Board acknowledges that the evidence indicates at least an instance of observed flattened affect, some arguable diminishment of motivation and mood, and difficulty with personal relationships; the Board has considered these elements above in finding that the complex overall symptom picture aggregately more nearly approximates a 30 percent rating.

The professionally assigned GAF scores of record for the period correspond to some mild symptoms such as depression or some difficulty in functioning, but generally function fairly well.  The September 2006 VA examination report shows a GAF score of 68 to characterize the extent of impairment attributable to the service-connected mood disorder.  Even the lower overall GAF score of 55 assigned with contemplation of the Veteran's non-service-connected cannabis-induced disorder denotes only moderate symptoms such as the noted flat affect or moderate difficulty in functioning, presenting no basis for assignment of a disability rating in excess of 30 percent for this period of the service-connected mood disorder.  The service-connected disability picture for the period is not shown to have involved pertinent anxiety issues, suspiciousness, panic attacks, disrupted speech patterns, difficulty in understanding complex commands, impairment of short and long term memory to the extent of featuring retention of only highly learned material, impaired judgment (other than with regard to substance abuse), or impaired abstract thinking.  

These details of the Veteran's mood disorder symptoms prior to April 14, 2008, weigh against finding that the severity of disability most nearly approximates the criteria for the next-higher disability rating of 50 percent; the Board finds that the evidence from this period does not show occupational and social impairment with reduced reliability and productivity due to a set of symptom manifestations consistent with the criteria for a 50 percent disability rating.

A disability rating of 30 percent, but no higher, is warranted for mood disorder for the period prior to April 14, 2008.

The Board now turns to consideration of whether any disability rating in excess of the currently assigned 50 percent is warranted for the mood disorder for the period from April 14, 2008.

The Veteran's February 2008 written statement referred vaguely to his belief that his mood disorder was worsening.  His April 2008 statement made a similar general statement indicating that his depression was getting much worse.  Accompanying the Veteran's April 2008 statement was a statement from his spouse testifying that the Veteran was prone to staying alone in his room for hours, and she described that he spends his day with a frown.

In July 2008, the Veteran's spouse submitted an additional witness statement, testifying that the Veteran's behavior had transformed from being happy and carefree to being isolative, reclusive, angry, sad, and overcome with depression. 

Another lay statement in support of the Veteran's claim was submitted in July 2008 by a D.B., a friend of the Veteran's.  This statement describes witnessing essentially the same reclusive and depressed behavior as the Veteran's wife has described.  Another July 2008 lay statement, from D.W and L.W., describes a change in the Veteran's attitude shifting from a positive to a more morose, unhappy, and at times angry frame of mind.  The statement indicates that the Veteran had discussed with the authors the decline in his happiness at home.

An August 2008 VA treatment record contains a staff physician's notes describing the Veteran's spouse's account of the Veteran spending most of his time in his room, occasionally going to a local bar to play pool once every six to eight weeks, often sleeping all day and staying up all night, staying up for 24 hours approximately twice per month, often crying, only smiling when with his granddaughters, describing feelings of worthlessness.  The Veteran's spouse indicated that these behaviors had begun approximately one year prior.

The Veteran underwent a VA psychological examination in connection with this appeal in September 2008.  The report indicates that at that time the Veteran was living with his wife, 2 adult sons, daughter-in-law, and granddaughter.  The Veteran and his wife commented that he will withdraw to his bedroom partially due to the number of people in the home.  The Veteran expressed that his marriage was going well, although his wife felt that it was not going well.  The Veteran's wife focused on his tendency to withdraw from her and the rest of the family.  Both of them attributed this to the people in the house although he also talked about being withdrawn due to his difficulties at work and not making as much money as he has in the past.  Socially, the Veteran and his wife reported seeing friends approximately twice per year.  The Veteran also indicated that he will go to the bars at least once per month.  They describe that the Veteran had become much more withdrawn since the time of his loss of hearing approximately eight years prior.

During the September 2008 VA psychological examination, the Veteran reported depressive symptoms, and being angry and withdrawn.  His wife also indicated that he was withdrawn, irritable, and depressed.  They also reported symptoms of depression including poor motivation and difficulties in doing activities.  He had difficulty sleeping, which was partially due to his pain.  The Veteran reported eating once per day.  He denies suicidal ideation although his wife said that he recently talked about that he was "just going to check out."  In addition to his depressive symptoms, the Veteran talked about anxiety with his wife's prompting.  She said that approximately every other day he becomes irritable and will be worried.  She says that it is particularly worse when something is out of place and he will get agitated.

Mental status examination notes show that the Veteran was casually dressed and well groomed.  He mainly provided information without prompting.  He was correctly oriented to person, place, time, and purpose.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was constricted and mood was neutral to slightly irritable.  Attention and concentration were generally intact.  Memory was also intact on mental status examination.  He was able to abstract adequately on proverbs.  The examining psychologist diagnosed mood disorder related to medical condition, depressed type; cannabis abuse; and alcohol abuse in partial sustained mission by the Veteran's report.  A GAF score of 55 was assigned.  The examiner found that the Veteran was capable of managing his own benefit funds.  The examiner's impression was that the Veteran was reporting continued depressive symptoms which appeared partially related to his back pain and decreased connectivity and partially related to other difficulties such as his loss of hearing.  The examiner noted that it appeared from the Veteran's own admission that the back pain and dizziness were the main reasons he quit working.  The examiner estimated that the mood disorder related to his back pain was moderate in severity.  The examiner further opined that the cannabis abuse appeared to be a primary addiction problem.

At the September 2009 Board hearing, the Veteran and his spouse presented testimony further describing the Veteran's symptoms such as tendency to isolate, reclusiveness, deficit of motivation, and depressed mood; the testimony was essentially consistent with the symptom reports in other evidence and in the other instances of lay testimony of record.

A March 2010 VA psychological examination report is of record.  The examination was conducted by the same psychologist who previously examined the Veteran in connection with this appeal in September 2008.  The March 2010 VA examination report discusses that the Veteran was living with his wife; the report discusses the Veteran's pertinent history with reference to multiple instances in which the Veteran's current account of facts was inconsistent with the information he had previously provided, particularly with regard to matters of substance abuse.  The Veteran reported that his relationship with his wife was "okay."  Although his wife was unhappy with the Veteran being withdrawn from her and her family, the Veteran and his wife described that the Veteran would go get his grandchildren once a week and bring them to the house.  It was also reported that the Veteran interacted with his wife's family on relatively a regular basis within the house.  The Veteran indicated that they may go out to eat with their grandchildren once per month.  The Veteran reported having no friendships at the time and stated that he does not do anything else outside of the house.

The Veteran reported that his prescribed fluoxetine helped his irritability, although his wife stated that he is still irritable.  The Veteran reported current symptoms of depression, which occur 3 to 4 times per week.  He reported that when he sits alone in his room, he will become down about being isolated.  He reported sleep difficulties, although attributed this to his back pain.  He reported a poor appetite, and denied any suicidal ideation or intent.  The Veteran denied any other mental health difficulties when asked.  The examiner's mental status examination findings noted that the Veteran was casually dressed and well groomed, that he generally provided information with prompting, and that at times he provided some inconsistent information from past examinations.  The quality of the Veteran's speech was noted to be clear in articulation and easily understandable.  He was correctly oriented to person, place, time, and purpose of the evaluation.  Thoughts were logical and goal directed.  There were no signs of major psychopathology, such as hallucinations, delusions, or preoccupations.  His affect was within normal limits, and his mood was neutral and slightly irritable.  Attention and concentration were intact.  Memory was mildly impaired.  He was able to abstract adequately on proverbs.  The Veteran reported that he was able to dress himself and complete his own personal hygiene, but he does not do housework and does not cook.  The report indicates that the Veteran was able to drive and was able to manage his own money.

The examining psychologist diagnosed the Veteran with a mood disorder related to medical condition, depressed type; cannabis abuse; and alcohol abuse in full sustained remission per the Veteran's report.  A GAF score of 55 was assigned.  The examiner opined that the Veteran was capable of managing his own benefit funds, but was less likely than not unemployable based on his mood disorder related to his back pain.  The examiner stated that the mood disorder related to his back pain "is rated as moderate in severity."

The evidence does not show occupational and social impairment with deficiencies in most areas due to symptoms of the types and severity contemplated by the criteria for a 70 percent rating.  The Board notes that the evidence does not demonstrate psychiatrically detected suicidal ideation; nor obsessional rituals interfering with routine activities; nor disrupted speech patterns (intermittently illogical, obscure, or irrelevant); nor near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; nor spatial disorientation; nor neglect of personal appearance and hygiene; nor an inability (rather than a difficulty) to establish and maintain effective relationships.

The Board acknowledges that there is some evidence indicating a degree of impaired impulse control involving irritability and some episode of violence, and there is some evidence suggesting difficulty adapting to stressful circumstances.  However, the Board finds that these symptoms are not shown to manifest to such a degree as to cause occupational and social impairment with deficiencies in most areas.  The evidence indicates that the Veteran copes with his circumstances through reclusive and isolative behavior, and his mood disorder otherwise manifests in symptoms of the type and severity contemplated by the assigned 50 percent disability rating, generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

The evidence discussed above repeatedly shows that trained mental health professionals consistently determined that the Veteran denied suicidal ideation, expressed himself appropriately, was capable of functioning independently, and suffered from no manner of disorder manifesting in any symptoms of the nature of spatial disorientation.  The lay evidence supporting the Veteran's claim generally describes disability characterized by depression with flattened affect, disturbances of motivation and mood, and difficulty with relationships that are contemplated by the assigned 50 percent disability rating.  The GAF score of 55 assigned in multiple instances during this period falls within the range denoting moderate symptoms or moderate difficulty in functioning.

The preponderance of the evidence is against the claim for a disability rating in excess of 50 percent for the Veteran's mood disorder from April 14, 2008.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.

Scars

The Veteran seeks assignment of increased disability compensation for his scars associated with past laminectomy: one at the site of the laminectomy which has been rated noncompensably disabling, and the other at a donor site which has been rated 10 percent disabling.  As discussed in the introduction section above, the RO consolidated the ratings for these two scars into a single 10 percent rating, apparently applying recently revised rating criteria.  The Board accepts the inclusion of both scars as part of the scar issue in appellate status.  Significantly, however, the Veteran remains entitled to consideration of increased ratings for each scar separately under the prior versions of the rating criteria (as discussed below); the Board has conducted its analysis accordingly.

The Veteran's service connected scars have been rated by the RO under Diagnostic Code 7804 for scars.  The Board must also consider other applicable codes.  VA promulgated new regulations for rating scars and skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 49,590- 49,599 (July 31, 2002).  As the Veteran filed his current claim for a higher rating after August 30, 2002, these revised regulations are applicable.

The Board notes that effective October 23, 2008, VA again amended the criteria for rating the skin so that they more clearly reflect VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  As the Veteran's claim was received prior to this date, these amendments are not applicable.

However, the Board notes that the RO has recently assigned a consolidated disability rating for the two service-connected scars under the recently revised rating criteria.  The Veteran remains entitled to consideration of increased ratings for each scar separately under the prior versions of the rating criteria; the Board has conducted its analysis accordingly.

Under the applicable version of the criteria for Diagnostic Code 7801, a 10 percent rating is assigned for a scar on other than the head, face or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is awarded if the area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating under Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Similarly, a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Finally, Diagnostic Code 7805 provides that a scar may also be evaluated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran underwent a VA examination addressing the nature and severity of his service-connected scars in March 2010.  The report of this examination is of record.  Significantly, the March 2010 VA examination addresses the service connected scar sites for (1) the laminectomy site at L4-S1 and (2) the donor site at the left iliac crest associated with that laminectomy procedure.  At the time of the examination, the Veteran was unable to distinguish between his back pain and any pain attributable to the scar on his back; the Veteran became "very agitated" when asked to try to differentiate any scar pain from pain attributable to the underlying bone.  The Veteran reported that when he bumps the area of the donor site, he feels burning.  The donor site was very sensitive to touch.  The Veteran described that he does have more pain in his iliac crest donor site on the left side, and that medication rarely alleviates the discomfort.  The examiner noted that the Veteran was "very animated and sensitive when I am measuring his scars even if I am not touching the scar directly."

The March 2010 VA examination report shows that the laminectomy scar was seven inches long by one-half inch wide.  There was an area of indentation of one-quarter inch that was one inch long.  This scar was adherent to underlying tissue; however, the examiner noted that "it appears that his donor site scar is the tender one."  The donor site scar was three inches long by three-eighths of an inch wide.  There was a small defect measuring a centimeter.  The examiner noted that she could barely touch the scarring with a tape measure, "however his reaction seems to be exaggerated."  The examiner stated that the scars do not appear to produce functional impairment.  The donor site scar was not adherent to underlying tissue.  The scars were not poorly nourished or ulcerated.  They were a slightly darker pink than the skin tone itself.  The laminectomy scar was the most disfiguring by the indentation.  The examiner diagnosed, in pertinent part, a disfiguring laminectomy site scar and a tender mildly disfiguring scar of the donor site.

The Veteran previously underwent a VA examination in connection with this appeal concerning the disability rating for his service-connected scarring in May 2003; the report of this VA examination is also of record.  The May 2003 VA examination report shows, in pertinent part, that the examiner observed an18 centimeter scar in the midline lumbar area which was well-healed, nontender, and not disfiguring; this scar was not tender to palpation.  There was also an 8 centimeter scar to the left of the midline scar, over the posterior iliac crest, which was well-healed, disfiguring, had a significant one centimeter defect, and was tender to palpation.  The examiner further clarified that the laminectomy scar itself was not tender or painful, but the left posterior iliac crest donor site scar was tender and painful.

The Veteran's VA treatment records otherwise present no information concerning the Veteran's scars that meaningfully enhance or contradict the information presented in the focused and detailed VA examination report developed in connection with this appeal.  The Board notes that a June 2006 VA treatment report documents that physical examination revealed a 20 centimeter well-healed lumbar scar and another scar adjacent to the left iliac wing of 8 centimeters longitude that was also well healed.  The reference to such findings is of little significance in this case without information pertinent to the rating criteria that either enhances or contradicts the more detailed findings in the VA examination reports.

The Veteran's testimony with regard to scar symptoms has been somewhat unclear.  In statements such as during his September 2009 Board hearing testimony, the Veteran referred to a painful and tender scar, but it has been somewhat unclear whether the Veteran was referring to the scar at the laminectomy site or the scar at the donor site.  The May 2003 VA examination report indicates unequivocally that examination and interview of the Veteran revealed that the donor site scar was tender, but the laminectomy scar on the back was not tender even upon palpation.  The March 2010 VA examination report  also found that the donor site scar was tender and painful, but significantly did not find that the laminectomy site scar on the back was tender or painful.  The March 2010 VA examination report discussed that the Veteran had difficulty distinguishing his underlying back pain from his report of scar pain, and the examiner's professional opinion was that the Veteran was exaggerating the scar pain.  There appears to have been no clear persuasive indication that the Veteran's laminectomy site scar along his spine was itself tender or painful, and the March 2010 VA examination report shows that the examining medical professional concluded that only the donor site scar was tender.

The evidence leads the Board to the conclusion that the laminectomy site scar along the spine has not met the criteria for a compensable disability rating of its own.  The only detailed measurements of the scar indicate that it is less than 6 square inches in area (the March 2010 VA examination report indicated that the scar measured 7 inches by 1/2 inch, or 31/2 square inches of area).  Hence, no compensable rating may be warranted under Diagnostic Codes 7801 or 7802.  There has been no suggestion in any evidence or contention that the scar is unstable (involving frequent loss of covering of skin over the scar), thus no compensable rating may be warranted under Diagnostic Code 7803.  As discussed above, the preponderance of the most probative and persuasive evidence (featuring both of the VA examination reports addressing the matter) found that the laminectomy site scar along the spine was not itself painful.  Therefore, a compensable disability rating under Diagnostic Code 7804 is not warranted.  Finally, the medical evidence clearly indicates that there is otherwise no compensable limitation of function of the affected part (the Veteran's back) that is specifically due to the scar at the laminectomy site along of the spine; a compensable rating under Diagnostic Code 7805 is not warranted.

The separate scar on the donor site along the left iliac crest has already been assigned a 10 percent disability rating on the basis of being a painful superficial scar under Diagnostic Code 7804.  Assignment of a higher disability rating is not warranted because the scar does not meet the criteria for size (it was measured in March 2010 to be 3 inches by 3/8ths inch, or 1 and 1/8th square inches of area) and the medical evidence clearly indicates that there is otherwise no compensable limitation of function that is due to the scar at the donor site of the left iliac crest.

The preponderance of the evidence is against assignment of a compensable rating for the scar on the laminectomy site along the Veteran's spine, considered alone.  The preponderance of the evidence is against assignment of a disability rating in excess of 10 percent for the donor site along the left iliac crest.  In sum, the probative evidence weighs against assignment of any higher ratings for the Veteran's service-connected scarring, considered individually or together, for any period in this case.  Consequently, the Board finds that the benefit-of-the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Increased Rating Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records; the Board acknowledges that the claims-file contains additional medical treatment records referencing the disabilities on appeal.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any further increased ratings are met in this case (beyond the partial increase found to be warranted in this decision for the Veteran's service-connected mood disorder).

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect. The Board has carefully considered the Veteran's contentions and testimony, including as presented in multiple written statements and responses to the inquiries of VA examiners, and the Board has carefully considered the lay statements from other parties in support of the Veteran's appeal.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, apparent behaviors, and perceivable interference with activities.  The Board has considered the lay testimony in such respects.  The Board has awarded an increase in one disability rating for a portion of the period on appeal in part due to pertinent competent lay testimony from the Veteran and witnesses.  Otherwise, however, the decisive questions presented by the rating criteria in this case are largely medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any further increased ratings in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any further increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claims, the benefit-of-the- doubt doctrine does not apply and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court has held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In this case, however, the Veteran's claim of entitlement to a TDIU has been expressly raised, and is currently on appeal and addressed separately in this Board decision.


Service Connection

The Veteran has claimed entitlement to service connection for a right eye disability (diagnosed as right eye arterial malformation and claimed as right eye aneurysm), headaches, and acid reflux.  The Veteran has contended that each disability may be secondary to his service-connected back disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system and peptic ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Board observes at this point that there is no disagreement that the Veteran has current disabilities corresponding to the blood vessels of his right eye, headache symptoms, and acid reflux.  Medical reports of record, including the reports of the March 2010 and June 2011 VA examinations, include diagnoses of retinal arterial malformation in the right eye, tension type headaches, and gastroesophegeal reflux disease (GERD).

The Board notes that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement -- direct and secondary -- must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits').

After reviewing the evidence, the Board finds that the preponderance of the evidence is against service connection on a direct basis for any of the three claimed disabilities.  Service treatment records contain no suggestion of complaints, treatment, or diagnosis of any disability of the right eye, the head, or the digestive tract.  The Veteran has made no contention suggesting any manifestations of any of these disabilities during service or within a year following service.  

A March 2010 VA examination report indicates that the Veteran's right eye issue had no detectable symptoms interfering with the Veteran's vision, and was first detected during a dilated fundus examination in January 2003; a January 2003 VA medical report is consistent with this finding.  A June 2011 VA examination report indicates that the Veteran recalled the onset of his headache problems was ten years prior, or approximately in 2001.  The June 2011 VA examination report indicates that the Veteran recalled the onset of his acid reflux symptoms was in 1987.

The Veteran's testimony regarding onset of each disability has been inconsistent; his September 2009 Board hearing testimony suggests that each disability began as early as proximately following his 1977 back surgery.  The Board finds that the Veteran's specific statements to medical providers focused upon each specific disability, statements which are consistent with the documented medical history in this case, are more reliable and more probative than the general endorsement the Veteran made at the Board hearing when his representative suggested that each disability had been ongoing since the 1977 back surgery.

Even considering each version of the Veteran's testimony, however, there is no indication that the Veteran contends in-service onset on any of the three claimed disabilities.  There are otherwise no suggestions of in-service manifestations of any of these disabilities, nor any suggestion of manifestation of any pertinent disability within any applicable presumptive period proximate to service.

The evidence reflects that the claimed disabilities were not manifested during service or for many years thereafter, and service connection on a direct basis is therefore not warranted.

The Veteran's contention is that each of the three disabilities has been caused or aggravated by his service-connected back disability or caused by the treatment for that disability (including surgery and medications).  In accordance with the Board's January 2010 remand, the Veteran has recently been afforded VA examinations for the purpose of obtaining competent medical opinions to address whether any or all of the claimed disabilities have been caused or aggravated by the service-connected back disability.

A March 2010 VA examination addressing the Veteran's right eye in connection with this appeal is of record, and presents the conclusions of an optometrist informed by direct inspection and interview of the Veteran as well as review of the claims-file and review of pertinent medical literature.  Examination of the Veteran, with detailed findings included in the report, led the examiner to diagnose the Veteran with retinal arterial malformation of the right eye, stable from first diagnosis in January 2003 (the Board notes that the corresponding January 2003 VA optometry records have been identified in the claims-file).  The examiner concluded that based upon the examination, claims-file review, medical records review, clinical experience, and a search of medical literature: "[the Veteran's] retinal arterial malformation OD [right eye] is unrelated to service connected lower back disability."  The Board interprets this statement as expressing the opinion that the right eye disability was neither caused nor aggravated by the service-connected back disability.  The Board notes that the Veteran has not provided any suggested basis or medical information to indicate how his right eye disability may be linked to his back disability.  The March 2010 VA examination report's conclusion that no such basis for a nexus was known to, or could be found by, the authoring optometrist adequately and persuasively addresses the Veteran's contention under the circumstances.  Significantly, there is absolutely no medical opinion or evidence of record supporting the existence of a nexus between the back disability and right eye disability, nor is there any evidence of record articulating a possible basis for such a contended link requiring further specific development and consideration.

A June 2011 VA examination addressing the Veteran's headache and acid reflux disabilities in connection with this appeal is of record, and presents the conclusions of an appropriate medical professional informed by direct inspection and interview of the Veteran as well as review of the claims-file.  With regard to the headache pathology, the examiner diagnosed tension type headaches.  The examiner discussed in detail the examination findings as well as the Veteran's pertinent history.  The Veteran made clear that he had never experienced his headache complaints before onset approximately 10 years prior to the examination (in approximately 2001).  Following a discussion of the Veteran's pertinent medical history of tests (including a normal CT scan of the head four years prior), discussing the Veteran's account of his symptom pattern (featuring  2 hour durations of headaches in mornings with relief from pain relievers), and discussing the current examination findings, the examiner reached the diagnosis of tension headaches.  Additionally, the examiner discussed the Veteran's history of back disability and associated treatment and concluded that the tension headaches are "[n]ot due to or aggravated by back pain."  

The Board notes that the Veteran has not provided any suggested basis or medical information to otherwise indicate how his headache disability may be linked to his back disability, and the June 2011 VA examination report's conclusion that no such basis for a nexus was known to, or could be found by, the authoring medical professional adequately and persuasively addresses the Veteran's contentions under the circumstances.  Significantly, there is absolutely no medical opinion or evidence of record supporting the existence of a nexus between the back disability and the headache disability, nor is there any evidence of record articulating a possible basis for such a contended link requiring further specific development and consideration.

With regard to the acid reflux issue, the June 2011 VA examination report addresses the Veteran's contentions including the suggestion that medications used in treating his back pain have caused or aggravated his acid reflux problems.  Following examination of the Veteran and consideration of all the documented and reported medical history, the examiner diagnosed the Veteran with gastroesophegeal reflux disease (GERD).  The report discusses the examination findings and pertinent details of the Veteran's history, including particularly the timing of the Veteran's onset of GERD symptoms as well as the timing and duration of his use of certain medications in treating his back pain.  The examiner concludes that the GERD is "not due to or aggravated by his back pain condition."  The examiner's rationale for this conclusion cites the fact that the onset of GERD was much after the Veteran's back surgeries, and the fact that the Veteran's use of non-steroidal anti-inflammatory drugs (NSAIDs) for pain management was "very limited and not sufficient to induce GERD."  The examiner noted that NSAIDs were discontinued after "a very limited period of use" on the advice of the Veteran's VA primary care physician.  The examiner also noted that the Veteran had an esophagogastroduodenoscopy (EGD) with normal results 10 years prior.

Significantly, there is absolutely no medical opinion or evidence of record supporting the existence of a nexus between the back disability and the Veteran's GERD / acid reflux.  To the extent that the Veteran contends that the use of certain medications may play a role in causing or aggravating acid reflux, the June 2011 VA examination report is highly probative evidence specifically addressing the details particular to the Veteran's case and explaining the competent medical conclusion that the Veteran's case of GERD / acid reflux is not caused or aggravated by his specific particular history of medication use for back pain.

Based on a review of the overall record, the Board finds that the preponderance of the evidence is against service connection for right eye retinal arterial malformation (claimed as right eye aneurysm), for headaches, or for acid reflux.  There is no persuasive evidence that any of these disorders was manifested during service or for a number of years thereafter, and the Veteran's own recent contentions specify that each had onset many years after service.  The Veteran essentially contends that these disabilities with onset years after service are linked to service indirectly, as disabilities secondary to his service-connected back disability.  However, based upon the above-discussed probative medical opinions addressing each disability in the March 2010 and June 2011 VA examination reports, the Board finds that none of the claimed disabilities is caused by or aggravated by the Veteran's service-connected back disability.

In sum, the Board finds that the preponderance of the evidence is against service connection for right eye retinal arterial malformation (claimed as right eye aneurysm), for headaches, or for acid reflux, under either a direct or a secondary theory.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection in this case.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims-file contains a quantity of other documents, including medical records referring to the Veteran's claimed disabilities (without etiology opinions), but none of the information in these records substantially supports the Veteran's claims or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that any of the Veteran's current claimed disabilities is related to his military service.

The Veteran specifically contends that each disability is caused or aggravated by his service-connected back disability.  The Veteran has been afforded VA examinations with adequate examination reports in connection with each claim; each competent medical examiner provided a negative nexus opinion with regard to the alleged link to the service-connected back disability.  Each opinion was the product of a clearly discussed consideration of examination findings, medical history, interview of the Veteran, and medical principles.  With regard to the Veteran's contentions that his headaches and his right eye disability are linked to his back disability, the VA examination reports show that no basis for such a nexus was known to, or found by, the medical professionals.  With regard to the suggestion that medications for his back pain caused or aggravated his acid reflux, this theory was adequately and thoroughly addressed with a rationale in the June 2011 VA examination report explaining that the details of the Veteran's specific history do not support the alleged nexus in this particular case.  The VA examination reports are each informed by all the pertinent credible evidence in the claims file.  The examiners' opinions are uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's service-connected back disability caused or aggravated his claimed disabilities for which service connection is sought in this appeal.  None of the Veteran's medical records indicates that any claimed disability is related to his service-connected back disability or otherwise to military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, in this case, the Veteran has clearly identified the timing of the onset of symptomatology for each claimed disability as occurring many years after his military service,  as documented in each appropriate recent VA examination report.  The Board finds that there is no credible evidence in this case establishing continuity of the pertinent symptomatology from the time of active duty military service.

The Board acknowledges the Veteran's belief that his claimed disabilities are related to his service-connected back disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. App. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, determinations concerning the possibility of a causal relationship between a back disability (or the treatment thereof) and chronic acquired internal disabilities of the eye (featuring blood vessel malformation), the head, and the digestive tract, require specialized training, and may therefore not be established by lay opinions on etiology.

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for each claimed disability, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for right eye arterial malformation (claimed as aneurysm), headaches, and acid reflux, are denied.  See 38 U.S.C.A § 5107.

Entitlement to an effective date prior to May 9, 2004, for the granting of a TDIU

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet.App. 125 (1997).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

In a July 2009 written statement, the Veteran explained his contention that he believed the correct effective date for assignment for the grant of TDIU was August 21, 2001.  That date is the date of a VA treatment report showing that the Veteran described his back disability as "[s]lightly getting worse over time," and that date has been assigned as the effective date for the grant of an increased disability rating of 60 percent for the Veteran's service-connected back disability.  The Veteran expressly filed the claim of entitlement to an increased disability rating for the back disability in November 2002.  The Veteran argues that the effective date for the TDIU should match the effective date already awarded for the 60 percent rating for his back disability.  The July 2009 statement directs attention to the November 2002 formal claim for an increased rating, but appears to also implicitly argue that the August 21, 2001, VA treatment report may otherwise be considered an informal claim for TDIU as it has already been essentially treated by the RO as an informal claim for an increased disability rating.

Even assuming for the purposes of this analysis that the August 21, 2001, medical report was an informal claim for an increased rating encompassing a TDIU claim, the Board finds that the evidence does not support finding that any effective date prior to May 9, 2003, is properly for assignment for the grant of TDIU in this case.

The Board stresses at this point that in order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the present case, the Veteran's only service-connected disability prior to May 9, 2003, was the back disability rated 60 percent disabling.  

The Board notes that this appeal does not include any issue or contention raising an inquiry as to whether the Veteran's single service-connected back disability met the schedular criteria for a disability rating in excess of 60 percent during the pertinent period.  Nevertheless, the Veteran met the schedular criteria for consideration of a TDIU during the period in controversy.  VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  Therefore, the essential inquiry in this case is whether the back disability alone was of sufficient severity to produce unemployability during the pertinent period.

After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone precluded gainful employment at any time prior to May 9, 2003.

Looking first to the August 21, 2001, VA record cited by the Veteran in this case, this clinical record in question does not reflect preclusion of gainful employment.  At that time, the Veteran's back disability had been rated 10 percent disabling  (as this was prior to the upward revision to 60 percent) and the Veteran described at the medical consultation in question that the back problem had been "[s]lightly getting worse over time."  There is no suggestion in this nor any other evidence of record contemporaneous to this period of time that the Veteran was precluded from gainful employment around this time.  Although other medical records refer to the Veteran's progressive worsening of back symptoms and show evaluation and treatment of his disability, none indicates that he was precluded from gainful employment prior to May 9, 2003.  The Board observes that multiple VA treatment reports from 2001 and 2002 document the Veteran's report of symptoms and impairments during the time, but the Board's review of these records does not reveal evidence of preclusion from gainful employment.

In November 2002, the Veteran filed a claim seeking an increased disability rating for his service-connected back disability.  In the November 2002 claim, the Veteran stated that his back problem was "interfering with my work."  Interference with occupational activities is contemplated in the assignment of specific disability ratings, and interference with work is not preclusion from gainful employment.  The evidence indicates that the Veteran did not characterize his own symptom experience in November 2002 as precluding gainful employment, and no other evidence from this period otherwise shows that the Veteran's service-connected disabilities alone precluded gainful employment at that time.

A November 2002 VA treatment report concerning a different medical issue contains documentation of the Veteran's report to the medical provider that he "currently works in construction and remodels houses."

The May 2003 VA examination report, which has served as the basis of the RO's assignment of the May 2003 effective date for the award of TDIU, does indicate that the Veteran was unemployed as of that time.  The report does not provide information or evidence to serve as a basis for a determination of any identifiable prior date upon which the Veteran was shown to have become precluded from gainful employment due to service-connected disability alone.

Subsequent evidence, such as a September 2006 VA psychiatric examination with a discussion of vocational history, indicates that the Veteran actually maintained employment in remodeling work through at least April 2002, with some indication that the Veteran was last employed in maintenance work in 2005.  One November 2004 VA examination report indicates that the Veteran reported being completely unemployed for the prior two years, but another November 2004 VA examination report clarifies that the Veteran reported last working in March 2003.  The Veteran's September 2009 Board hearing testimony stated that he had last worked regularly in 1999, and had sporadic part-time work after that time (as he has stated in other instances, including to VA examiners).

The Board finds that the earliest evidence of record showing severity of service-connected disability precluding employment is the VA examination report of May 9, 2003; this is the date of the already assigned effective date for the award of TDIU.  The Veteran does not appear to point to any particular records as evidence of unemployability prior to that date.  Instead, the Veteran simply argues that the 60 percent rating for the back disability considered together with his difficulty in obtaining consistent work warrants an effective date for TDIU matching the effective date for the 60 percent disability rating for the back disability.

The Board briefly observes that claims-file contains records from the Social Security Administration (SSA) documenting the processing of disability claim concerning the Veteran's back during a remote period of time in the late 1970s and early 1980s.  These records do not pertain to the severity of the Veteran's service connected disabilities (nor to any relevant alleged increase in the severity) during any period at all proximate to the time in question for this appeal.

The Board finds, based on a review of all of the evidence, that it was not until VA examination on May 9, 2003, that the evidence suggested that gainful employment was precluded due to service-connected disability.

The general rule is that the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110. 38 C.F.R. § 3.400 provides that the effective date for increases shall be the date of claim, or the date entitlement arose, whichever is later.  Applicable law further provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

The Board notes that in a case where the increase in the severity of the disability became ascertainable after the filing of the claim, then the effective date would be the date of such increase.  In this case, it was not factually ascertainable that the Veteran's service connected disabilities increased in severity prior to May 9, 2003, to such a degree so as to preclude gainful employment.  Consequently, even assuming that the August 21, 2001, medical report presented a claim for TDIU, the effective date for the granting of TDIU would be May 9, 2003.


ORDER

The claim of entitlement to a compensable disability rating for sexual dysfunction has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.

For the period prior to April 14, 2008, an initial disability rating of 30 percent (but no higher) was warranted for the service-connected mood disorder (effective from January 23, 2006).  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

For the period from April 14, 2008, a disability rating in excess of 50 percent is not warranted for service-connected mood disorder.  To this extent, the appeal is denied.

A compensable disability rating for the service-connected scar at a laminectomy site near L4-S1 is not warranted.  To this extent, the appeal is denied.

A disability rating in excess of 10 percent for service-connected scar at a donor site for laminectomy on the left iliac crest is not warranted.  To this extent, the appeal is denied.

Service connection for right eye aneurysm (to include the diagnosis of right eye arterial malformation) is not warranted.  To this extent, the appeal is denied.

Service connection for headaches is not warranted.  To this extent, the appeal is denied.

Service connection for acid reflux  is not warranted.  To this extent, the appeal is denied.

Assignment of an effective date earlier than May 9,2003, for the grant of a TDIU is not warranted.  To this extent, the appeal is denied.


____________________________________________
ALAN S.PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


